Title: Thomas Jefferson to Alexander McRae, 5 August 1809
From: Jefferson, Thomas
To: McRae, Alexander


          Dear Sir  Monticello Aug. 5. 09.
           I sincerely wish you success in the object of the visit which yourself & Majr Clarke propose to make to Europe. to your country it promises advantage, & I hope it will yield it to yourselves also. as you seem sensible of the danger to which it will expose you, under the laws of those countries, I need say nothing on that head but that the secrecy enjoined on me shall be observed. the letters which I now inclose you for our ministers at Paris and London are merely of general introduction. I have said nothing of your object, because, feeling that I ought not, either on public or personal considerations to make myself an actor in any undertaking within another country which, however innocent & even laudable, it’s laws think proper to deem criminal, I think it would be improper to implicate our ministers in it. their station & habits would render them awkward & ineffectual aids in attempts of that kind. it is in the obscurer walks of life you will find the characters best qualified to cooperate in your object. praying you to stick a wafer in the letters before delivery, & wishing you a pleasant voyage & happy issue from your undertaking, I salute you with esteem & respect.
          
            Th:
            Jefferson
        